     Case 5:19-cv-00167 Document 10 Filed 08/21/20 Page 1 of 2 PageID #: 45



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


CORY ADKINS,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00167

WV DIVISION OF CORRECTIONS AND
REHABILITATION and PRIME CARE MEDICAL and
BRITNAY FOSTER and MIKE FRANCIS,

               Respondents.

                                             ORDER

               Pending is the Plaintiff Cory Adkins’ Complaint [Doc. 2], filed March 11, 2019.

This action was previously referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge

Aboulhosn filed his PF&R on March 13, 2020 [Doc. 6]. Magistrate Judge Aboulhosn

recommended that the Court dismiss the Plaintiff’s Complaint without prejudice for failure to

prosecute.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.
    Case 5:19-cv-00167 Document 10 Filed 08/21/20 Page 2 of 2 PageID #: 46



De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on May 29, 2020. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 6], DISMISSES the Complaint

without prejudice [Doc. 2], and DISMISSES the matter.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                    ENTERED: August 21, 2020




                                                2
